PER CURIAM.
As the state concedes, the defendant’s guideline sentence of five and one-half years must be reversed because it exceeds the statutory maximum for the offense of possession of marijuana with intent to distribute. The offense was committed on September 30, 1993. At that time, the statutory maximum was the outer limit of a legal sentence regardless of the defendant’s sentencing guidelines score. If the guideline sentence exceeded the statutory maximum, the statutory maximum sentence was to be imposed. See Carter v. State, 556 So.2d 795 (Fla. 1st DCA 1990). Accordingly, we reverse for resen-tencing on the charge of possession of marijuana with intent to distribute. We find no error as to the sentences imposed on any of the other charges in this case.
Affirmed in part and reversed in part.
MICKLE, LAWRENCE and PADOVANO, JJ., concur.